Luke, J.
1. There being evidence to support the verdict rendered, this court can not say that the trial judge erred in overruling the general grounds of the motion for a new trial.
2. There being no assignment in the final bill of exceptions either upon- the exceptions pendente lite or upon the rulings excepted to therein, no question is presented for decision under the exceptions pendente lite. Ga. L. 1921, p. 232 (Michie’s Code (1926), § 6139 (1)); Alexander v. Chipstead, 152 Ga. 851 (111 S. E. 552); House v. American Discount Co., 31 Ga. App. 396 (120 S. E. 701); Atlanta Life Ins. Co. v. Jackson, 34 Ga. App. 555 (130 S. E. 378); Carter v. Vanlandingham, 37 Ga. App. 642 (141 S. E. 429).
3. The special grounds of the motion for a new trial show no reversible error. Judgment affirmed.

Broyles, O. J., and Bloodworth, J., concur.